Citation Nr: 0110936	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-00 307	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right knee injury, currently rated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active duty from July 1974 to July 1976 and 
from February 1977 to March 1980.

By statement of July 1998, the veteran asserted that the 
blood circulation is worse in his right leg than his left leg 
because of his service-connected right knee injury.  This 
statement is reasonably construed as a claim for secondary 
service connection for a right leg vascular disorder and such 
a claim is referred to the RO for appropriate action.  


REMAND

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 1998, when it was remanded to the RO 
for additional evidentiary development.  At that time, the 
veteran's right knee had been assigned a 20 percent 
disability rating.  Following the development accomplished 
upon remand, the right knee disability rating was increased 
to 30 percent.  As this grant does not represent a complete 
grant of the benefits sought on appeal, the Board must 
consider whether a rating in excess of 30 percent is 
warranted.  AB v. Brown, 6 Vet. App. 35 (1993). 

In the June 1998 remand, the Board requested that the RO 
obtain copies of recent medical records reflecting treatment 
provided for the veteran's right knee complaints.  This was 
accomplished in part.  In a July 1998 statement, the veteran 
indicated that a magnetic resonance imaging study had been 
performed in which "they found metal fragments still in my 
right knee."  A report of this study has not been associated 
with the claims file and was therefore not available for 
review by the VA examiner who evaluated his right knee in 
November 1998.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  After securing the necessary release, 
the RO should obtain a copy of the report 
of the magnetic resonance imaging study 
to which the veteran referred in his July 
1998 statement for inclusion in the 
claims file. 

2.  The RO should ascertain whether the 
veteran has received any medical 
treatment for right knee complaints 
subsequent to 1998, the date of the most 
recent treatment records contained in the 
file.  If so, after securing the 
necessary release(s), the RO should 
obtain copies of such records for 
inclusion in the claims file. 

3.  IF any new medical evidence is 
obtained pursuant to the above requests, 
or if otherwise deemed desirable by 
adjudicators, the veteran should be 
afforded another VA orthopedic 
examination to evaluate the level of 
impairment resulting from the service-
connected right knee disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results thereof made 
available to the examiner prior to the 
completion of the examination report.  

The examiner is requested to fully 
describe all right knee symptomatology 
and the nature and amount of impairment 
associated with each symptom.  The 
examiner is then requested to comment 
upon which symptoms are related to the 
service-connected post-operative 
residuals of the inservice injury to the 
right knee.  All symptomatology and 
impairment resulting from the nonservice-
connected vascular disability should be 
precisely separated from that related to 
the service-connected disability.  The 
rationale for all opinions expressed 
should be fully explained.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


